DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/022538 filed on March 15, 2017 which claims priority from U.S. Provisional Application No. 62/308,335, filed on March 15, 2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment filed October 23, 2020 has been entered.  Claims 1-6 and 8-14 are currently pending.  Claims 7 and 15-29 are canceled.  Claims 9-14 are withdrawn.  Claims 1-6 and 8 are currently presented for examination.

Response to Arguments
	Applicant’s arguments in view of Applicant’s amendments to the claims are found persuasive in overcoming the rejection under 35 USC 112(a).  Accordingly, the previous rejection under 35 USC 112(a) for failing to comply with the enablement requirement is hereby withdrawn.  Accordingly, claims 1-6 and 8 are free of the art and allowable for the reasons detailed below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to a patentably distinct group which was non-elected without traverse in Applicant’s response filed September 10, 2019.  Accordingly, claims 9-14 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(1). Cancel claims 9-14.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 8 of the instant application claim a method for treating obesity which is a PKCI disease or disorder with up-regulation or increased expression of PKCI in adipocytes comprising the administration of any one of a compound of Formula 1 or 3-7.  There is no prior art which teaches or suggests the administration of any compound of Formula 1 or 3-7 for the treatment of obesity.  Accordingly claims 1-6 and 8 are free of the art and allowable. 

Conclusion
Claims 1-6 and 8 are allowed.  Claims 7 and 9-29 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM